Title: From George Washington to Colonel Goose Van Schaick, 22 July 1779
From: Washington, George
To: Van Schaick, Goose


        
          Sir
          West point July the 22d 1779
        
        I have received Your favors of the 9th and 15th Instant, the latter inclosing Lieut. Hardenburg’s Map. I am exceedingly obliged to him for it—and I request that you will return him my thanks.
        You will herewith receive Commissions for the Officers in the 1st York Regiment, except for Captain Copp, who resigned the 14th of this Month. Commissions for the Officers in the Other Regiments have also come to hand; but as they are employed in a different quarter, they must be sent by another conveyance.
        You will have heard probably of our success against the Enemy on Stony point. It was carried by storm on the night of the 15th by the Corps of Light Infantry under General Wayne. The Enemy’s loss was 63 killed—543 prisoners, of which 56 were wounded—and 15 pieces of Artillery and Stores—Our’s 13 killed and 64 wounded, among the latter General Wayne himself slightly in the head by a Musket Ball. The conduct of our Troops upon this occasion—Officers and Men, does them the highest honor, as the Enterprize was executed with the greatest order and the most determined firmness. I am sir with esteem & respect Yr Most Obedt servant
        
          Go: Washington
        
       